DETAILED ACTION

CLAIM INTERPRETATION

	The 35 USC 112(f) interpretation of claim 1 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 26 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Due do the new grounds of rejection this rejection has been made Non-Final.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 15, 16, 18, 20, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Pub. No. 2019/0102377 A1) in view of Buehler et al. (US Pub. No. 2013/0345870 A1).
Regarding claim 1, Neuman discloses, an information processing device, comprising: a central processing unit (CPU) configured to: (See Neuman ¶112, “Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit.”)
detect a start of teaching related to pattern recognition learning; and identify a learning target based on a first gesture of a user;  (See Neuman ¶56, “The user location indicator can be captured by any appropriate combination of one or more sensor inputs. In many cases, the user location indicator is a visual indicator or an audio indicator. For example, a user can provide a visual user location indicator by gesturing at or toward a particular location. The gestures can take a variety of forms, e.g., finger pointing, head nods, hand motions, arm motions, moving or walking in a particular direction, or tapping a surface, to name just a few examples.”)
control operation of an autonomous mobile object to perform an action, wherein the operation of the autonomous mobile object is controlled based on the detection of the start of the teaching related to the pattern recognition learning,   ¶59 The behavior subsystem 230 can use the location and the request 255 to generate an appropriate searching behavior and provide the generated searching behavior for execution by one or more robot output subsystems. The robot output subsystems can then generate a behavior result 245, which represents an outcome of the corresponding behavior.
and instruct, based on the detection of the start of the teaching related to the pattern recognition learning, the autonomous mobile object to obtain information regarding the identified learning target that is to be learnt in a corresponding manner to a label associated with the teaching related to the pattern recognition learning. (See Neuman ¶66-67, “In some implementations, the term resolution subsystem 200 can use the resolution data 219 to improve computer vision classification by the entity recognition engine 260. To do so, the resolution engine can provide labeled image data 267 for use by the entity recognition engine 260 in training one or more classifiers. The labeled image data 267 can also include segmentation data 285 computed by the vision subsystem 240. The segmentation data 285 can segment an image into one or more segments, with each segment having one or more objects to be recognized. … The entity recognition engine 260 can use the labeled image data 267 provided by the resolution engine 220 to update or train a new classification model.”
Furthers see Neuman ¶76, “For example, a first user can gesture toward a second user and say, “This is Lee.” The robot can recognize that “this” is an entity ambiguity and can use the first user's gesture to resolve the entity ambiguity as referring specifically to the second user. The robot can then perform an assignment action to assign a label having the name “Lee” to the second user.”
Further see Neuman ¶46, “An entity ambiguity is one or more terms in a command that reference a physical entity in the robot's environment that cannot be identified from the command itself. … Entity ambiguity terms can also include names of entities in the robot's environment. For example, the following names can be identified as entity ambiguity terms, “Jane,” “my room,” “the kitchen,” and “the dog,” to name just a few examples.”
Neuman discloses the above limitations however he fails to disclose the following limitations. 
However Buehler discloses, and instruct the autonomous mobile object to perform the action indicating that the pattern recognition learning is one of started or ended. (See Buehler ¶50, “When detecting an object in a camera view, for instance, the robot may ask the user whether it should learn a visual-recognition technique or a method of grasping the object. Once the user and the robot agree on the goal, the robot solicits information necessary to achieve the goal from the user. … For example, having identified the outlines of an object the user pointed at, the robot may ask the user to confirm, or correct, the selection.”
Further see Buehler ¶51, “In other embodiments, the robot awaits explicit approval from the user or, alternatively, determines itself, based on one or more performance metrics, whether it successfully completed the task. The robot may also indicate to the user that it deems its performance satisfactory, and request confirmation from the user.”
Further see Buehler ¶59, “For example, to initially indicate the object of interest, the user may bring the robot's end-effector into physical contact with the object. The robot may then move away from the object to get a better view, and use the visual methods described above in conjunction with knowledge of the approximate location of the object to select the object in the view. Further, in addition or alternatively to displaying its selection on the screen, the robot may signal the user haptically where it believes the object to be, e.g., by simulating attractive forces that pull the robot arm or end-effector, and with it the user's hand holding on to the arm, towards the object.”
Further see Buehler ¶60, “Returning to FIG. 4, once the robot and user have established the object of interest (step 400), the robot may, in step 402, select and/or create a visual model for the object that allows it to detect, recognize, and localize the same object or an object of similar visual appearance in the future.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the robot signaling learning has started through selecting object, moving back, or haptic feedback, as well as indicating successful completion of pattern recognition learning as suggested by Buehler to Neuman’s robotic pattern recognition learning using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Buehler is in order for the robot to provide feedback to the user so that that he/she can provide additional information if necessary.

Regarding claim 2, Neuman and Buehler disclose, the information processing device according to claim 1, wherein the learning target includes a space region, the CPU unit is further configured to instruct, based on the label assigned in an environmental map (See Neuman ¶77, “As another example, the robot can assign a name to a physical entity in the environment of the robot. To do so, the robot can maintain a mapping between names and physical entities in the environment and optionally their respective locations. The robot can then use the mapping to process subsequent user commands.”)
the autonomous mobile object to obtain information regarding the space region, and the environmental map is generated based on sensor information collected by the autonomous mobile object. (See Neuman ¶80, “These kinds of orientation commands can allow a user to easily orient the robot in a particular environment. For example, when the user first brings the robot home, the user can give the robot a home tour by simply speaking and gesturing toward specific rooms, e.g., “This is the kitchen.” The user can then easily direct the robot around the home by referring to the labels previously assigned to the rooms.”)

Regarding claim 3, Neuman and Buehler disclose, the information processing device according to claim 2, wherein the CPU unit is further configured to instruct the autonomous mobile object to move, in real space, to the space region that corresponds to an area to which the label is assigned in the environmental map. (See Neuman ¶78, “If a subsequent command references the assigned name, the robot can use the name to process the command. For example, user can then say, “Go to my room.” The robot can determine that the term “my room” is a name ambiguity that cannot be resolved from the text of the command itself. However, the robot can then determine that the name “my room” is assigned to a label for a physical location. The robot can then generate a modified command that causes the robot to navigate to the physical location corresponding to “my room.”)

Regarding claim 4, Neuman and Buehler disclose, the information processing device according to claim 3, wherein the CPU unit is further configured to instruct the autonomous mobile object to photograph the space region corresponding to the area.  (See Neuman ¶64, “After the entity is in view, the robot can provide environment data 265 to the entity recognition engine 260. The environment data 265 can include information computed from one or more sensor subsystems, e.g., image data.”)

Regarding claim 6, Neuman and Buehler disclose, the information processing device according to claim 1, wherein the CPU unit is further configured to control one of a position or posture of the autonomous mobile object in such a way that the learning target is photographed from a plurality of angles. (Further see Neuman ¶99, “If not, the robot performs one or more movement behaviors (branch to 440), and again determines if the location is visible (425).  Similar to searching for a location indicator, searching for the determined location can also be an iterative process in which the robot generates a sequence of behaviors to turn toward the determined location and possibly navigate around obstacles that block the location from the robot's field of view.”
Further see Neuman ¶22, “The control subsystems of the robot 100 also include a robot head 130, which has the ability to tilt up and down and optionally side to side.  On the robot 100, the tilt of the head 130 also directly affects the angle of a camera 150.”)

Regarding claim 7, Neuman and Buehler disclose, the information processing device according to claim 1, wherein the CPU unit is further configured to control one of a position or a posture of the autonomous mobile object in such a way that the learning target is photographed in entirety. (See Neuman ¶89, “The robot can select the one or more movement behaviors so that one or more location indicators enter the field of view of the robot's integrated camera.” 
Further see Neuman ¶99, “If not, the robot performs one or more movement behaviors (branch to 440), and again determines if the location is visible (425).  Similar to searching for a location indicator, searching for the determined location can also be an iterative process in which the robot generates a sequence of behaviors to turn toward the determined location and possibly navigate around obstacles that block the location from the robot's field of view.”)

Regarding claim 8, Neuman discloses, the information processing device according to claim 7, but he fails to disclose the following limitations.
However Buehler discloses, wherein the CPU unit is further configured to control one of a position or posture of the autonomous mobile object based on a result of boundary recognition performed regarding the learning target. (See Buehler ¶76, “the robot may search the camera image for a group of pixels that most likely corresponds to the object of interest, overlay an object outline on the image, move its camera to optimal viewing height, and move its arm into a position and orientation that are horizontally centered above and aligned with the object.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the searching for a boundary of an object as suggested by Buehler to Neuman’s robot training of objects using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately obtain an entire view of an object.

Regarding claim 9, Neuman and Buehler disclose, the information processing device according to claim 1, wherein the teaching is performed by the user, (See Neuman ¶56, “In many cases, the user location indicator is a visual indicator or an audio indicator. For example, a user can provide a visual user location indicator by gesturing at or toward a particular location.”)
and the CPU unit is further configured to instruct the autonomous mobile object to photograph the learning target identified based on instruction from the user.  (See Neuman ¶64, “After the entity is in view, the robot can provide environment data 265 to the entity recognition engine 260. The environment data 265 can include information computed from one or more sensor subsystems, e.g., image data.”)

Regarding claim 10, Neuman and Buehler disclose, the information processing device according to claim 9, wherein the instruction from the user is based on a second gesture of the user.  (See Neuman ¶56, “In many cases, the user location indicator is a visual indicator or an audio indicator. For example, a user can provide a visual user location indicator by gesturing at or toward a particular location.” Since multiple objects are identified the first gesture would indicate the start of teaching for a first object and a subsequent second gesture can be for the next object that is to be located.)

Regarding claim 11, Neuman and Buehler disclose, the information processing device according to claim 1, wherein the teaching is performed based on information obtained from the learning target. (See Neuman ¶65, “For example, the entity recognition engine can use one or more computer vision techniques to generate a name for an entity.  If the entity is an object, the entity recognition engine 260 can use a trained classifier that generates an object class name for the object.”
Further see Neuman ¶144-147, “obtaining an image of the robot's environment 
containing the physical entity; [0146] labeling the image with the name assigned to the physical entity; and [0147] providing the labeled image as a training example to a computer vision system.”)

Regarding claim 15, Neuman and Buehler disclose, the information processing device according to claim 9, wherein the label is extracted from speech of the user.  (See Neuman ¶78, “For example, a user can gesture upwards and say, "This is my room." The robot can determine that "this" is an entity ambiguity for an entity that cannot be resolved from the text of the command itself.  The robot can thus use the user's gesture to identify that "this" refers to the physical space that the robot is currently in. The robot can then assign a name, "my room" to the physical space in an internal representation of the robot's environment.”)  

Regarding claim 16, Neuman and Buehler disclose, the information processing device according to claim 1, wherein the learning target includes an object, and the CPU unit is further configured to instruct the autonomous mobile object to photograph the object identified based on the teaching.  (See Neuman ¶56, “For example, a user can provide a visual user location indicator by gesturing at or toward a particular location.”
Further see Neuman ¶64, “After the entity is in view, the robot can provide environment data 265 to the entity recognition engine 260.  The environment data 265 can include information computed from one or more sensor subsystems, e.g., image data, distance data, or audio data.”
Further see Neuman ¶67, “The entity recognition engine 260 can use the labeled image data 267 provided by the resolution engine 220 to update or train a new classification model.  The trained model can either be a robot-specific model or a shared model.  A robot-specific model is trained for use only by the robot that provided training images.  The robot-specific models can help the entity recognition engine 260 to recognize objects in the environment of a single robot, e.g., a user's home.”)

Regarding claim 18, Neuman and Buehler disclose, the information processing device according to claim 1, wherein the learning target includes a space region, and the CPU unit is further configured to instruct the autonomous mobile object to obtain information regarding the space region identified based on the teaching.  (See Neuman ¶56, “In many cases, the user location indicator is a visual indicator or an audio indicator. For example, a user can provide a visual user location indicator by gesturing at or toward a particular location.” Further see Neuman ¶64, “After the entity is in view, the robot can provide environment data 265 to the entity recognition engine 260. The environment data 265 can include information computed from one or more sensor subsystems, e.g., image data.”)

Regarding claim 20, Neuman and Buehler disclose, the information processing device according to claim 1, wherein the CPU unit is further configured to instruct the autonomous mobile object to perform a guiding operation to guide the user to perform the teaching.  (See Neuman ¶101, “Alternatively or in addition, the robot can prompt the user for more information.  For example, if the robot can determine entity names for each of multiple objects, the robot can ask the user to specifically indicate which object is being referred to, e.g., by asking "Do you mean the cup or the cube?" or simply "Which one?"”)

Regarding claim 25, Neuman and Buehler disclose, the information processing device according to claim 1, further comprising a learning unit configured to perform the pattern recognition learning based on the label and based on an image of the learning target.  (See Neuman ¶144-147, “obtaining an image of the robot's environment containing the physical entity; [0146] labeling the image with the name assigned to the physical entity; and [0147] providing the labeled image as a training example to a computer vision system.”)

Regarding claim 26, Neuman and Buehler disclose, an information processing method implemented in a processor, (See Neuman ¶112, “Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors or both, or any other kind of central processing unit.”)
comprising: detecting a start of teaching related to pattern recognition learning; identifying a learning target based on a first gesture of a user; controlling operation of an autonomous mobile object to perform an action, wherein the operation of the autonomous mobile object is controlled based on Page 8 of 16Application No. 17/052,035Reply to Office Action of October 6, 2021the detection of the start of the teaching related to the pattern recognition learning; instructing, based on the detection of the start of the teaching related to the pattern recognition learning, the autonomous mobile object to obtain information regarding the identified learning target that is to be learnt in a corresponding manner to a label associated with the teaching related to the pattern recognition learning; and instructing the autonomous mobile object to perform the action indicating that the pattern recognition learning is one of started or ended. (See the rejection of claim 1 as it is equally applicable for claim 26 as well.)

Regarding claim 27, Neuman and Buehler disclose, a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer , cause the computer to execute operations, (See Neuman ¶106, “Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non-transitory storage medium for execution by, or to control the operation of, data processing apparatus.”)
the operations comprising: detecting a start of teaching related to pattern recognition learning; identifying a learning target based on a first gesture of a user; controlling operation of an autonomous mobile object to perform an action, wherein the operation of the autonomous mobile object is controlled based on Page 8 of 16Application No. 17/052,035 Reply to Office Action of October 6, 2021 the detection of the start of the teaching related to the pattern recognition learning; instructing, based on the detection of the start of the teaching related to the pattern recognition learning, the autonomous mobile object to obtain information regarding the identified learning target that is to be learnt in a corresponding manner to a label associated with the teaching related to the pattern recognition learning; and instructing the autonomous mobile object to perform the action indicating that the pattern recognition learning is one of started or ended.  (See the rejection of claim 1 as it is equally applicable for claim 27 as well.)

Claims 5, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Pub. No. 2019/0102377 A1) in view of Buehler et al. (US Pub. No. 2013/0345870 A1) and in further view of Hong et al. (US Pub. No. 2014/0316636 A1).
Regarding claim 5, Neuman and Buehler disclose, the information processing device according to claim 2, but he fails to disclose the following limitations.
However Hong disclose, wherein the environmental map is one of generated or updated based on SLAM (simultaneous localization and mapping) technology.  (See Hong ¶83, “The moving robot 1 extracts 3D point data of the environment of the territory by using a system as shown in FIG. 1, and continues to generate and update a location of the moving robot 1 and a map of the ambient environment through the extracted data.  Such function is called 3D Simultaneous Localization And Mapping (SLAM).  As a result of the 3D SLAM, the map information of the territory and the 3D point data identified and extracted by the moving robot 1 may be obtained.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating the environmental map using SLAM as suggested by Hong to Neuman and Buehler’s map that has location of each object using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because SLAM maps help in minimizing error while estimating robot pose during navigation, and it also minimizes localization error.

Regarding claim 21, Neuman and Buehler disclose,, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Hong discloses, further comprising an application control unit configured to control a user interface to be associate the label regarding the pattern recognition learning and the learning target.  (See Hong ¶149, “Thereafter, a user may modify the information stored as the DB in the cloud server 3 through a 2D plan view authoring tool 31 and a 3D model authoring tool 32.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user interface to label objects as suggested by Hong to Neuman and Buhler’s labeled objected using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to allow the user to correct any errors as well as to easily label objects without using the robot. 

Regarding claim 22, Neuman, Buehler, and Hong disclose, the information processing device according to claim 21, wherein the application control unit is further configured to provide a way, in the user interface, for the user to specify an area in an environmental map and to assign the label to the specified area. (See Hong ¶149, “Respective areas of the territory are initially named Room.sub.--1, Room.sub.--2 and Room.sub.--3 to be distinguished by the system, and may be renamed as "Chul-soo's room", "Young-hee's room", and the like, by the authoring tool of the cloud server 3 or the particular area setting module 203 of the user terminal apparatus 2.”)

Regarding claim 24, Neuman, Buehler, and Hong disclose, the information processing device according to claim 21, wherein the application control unit is further configured to provide a way, in the user interface, for the user to correct the association of the label and the learning target.  (See Hong ¶154, “A user may modify the generated map information by using the 2D plan view authoring tool 31 and the 3D model authoring tool 32 of the cloud server 3.  For example, if the information, which has been automatically generated by the moving robot 1 or cloud server 3, is different from the actual environment of the territory or should be added with other information, a user may modify/supplement the 2D territory plan view 42 and the 3D model 43 by using the authoring tool.”)


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Pub. No. 2019/0102377 A1) in view of Buehler et al. (US Pub. No. 2013/0345870 A1) and in further view of Jones et al. (US Pub. No. 2019/0213438 A1).
Regarding claim 12, Neuman and Buehler disclose, the information processing device according to claim 11, but they fail to disclose the following limitations.
However Jones discloses, wherein the teaching is performed by photographing a marker assigned to the learning target. (See Jones ¶158 In some examples, the user 10 can inform the mobile robot 102 that particular markers (e.g., 1100, 1102, 1104) is in a particular room.  This way, when the robot 102 sees the particular markers, the robot 102 knows that it is in the particular room.  For example, a first marker can be placed in the room 302A, a second marker can be placed in the room 302B, a third marker can be placed in the room 302C, and a fourth marker can be placed in the room 302D.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the marker for objects as suggested by Jones to Neuman, Buehler, and Hong’s training of an object using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately identify objects that are being trained.

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Pub. No. 2019/0102377 A1) in view of Buehler et al. (US Pub. No. 2013/0345870 A1) and in further view of Seok et al. (US Pub. No. 2018/0111274 A1)
Regarding claim 13, Neuman and Buehler disclose, the information processing device according to claim 11, but they fail to disclose the following limitations.
However Seok discloses, wherein the teaching is performed based on information sent from the learning target using wireless communication. (See Seok ¶106, “For example, the mapping robot 220 and the service robot 230 may further include a signal detection sensor configured to detect WiFi signals that are generated by access points (APs) installed in the target facility, radio wave signals or sound signals (a sound inaudible to a human being) that are generated by signal generators constructed separately in the target facility.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wii and inaudible sounds to identify objects as suggested by Seok to Neuman and Buehler’s training of a robot using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately identify these objects using wifi and sounds when the object may not be clearly visible.

Regarding claim 14, Neuman, Buehler, and Seok disclose, the information processing device according to claim 11, wherein the teaching is performed based on an inaudible sound emitted from the learning target.  (See Seok ¶106, “For example, the mapping robot 220 and the service robot 230 may further include a signal detection sensor configured to detect WiFi signals that are generated by access points (APs) installed in the target facility, radio wave signals or sound signals (a sound inaudible to a human being) that are generated by signal generators constructed separately in the target facility.”)

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Pub. No. 2019/0102377 A1) in view of Buehler et al. (US Pub. No. 2013/0345870 A1) and in further view of Takemitsu et al. (US Pub. No. 2009/0210090 A1)
Regarding claim 17, Neuman and Buehler disclose, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Takemitsu discloses, wherein the learning target includes an action of an object, and the CPU unit is further configured to instruct the autonomous mobile object to obtain information regarding the action of the object identified based on the teaching. (See Takemitsu ¶38, “For example the robot may be exposed to an environment while a human goes about a range of activities, allowing one or more task requirements and the nature of the activity to be correlated to object location change patterns.  Further, training may include object identification training, where the objects may be identified by a human or other means.  A robot may use any label to describe an object, for example a unique object may be identified by a unique label.  However, some objects may be identified only as within a class type, and may optionally be given a temporary identifier during a specific activity to assist tracking object location change.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the correlating activities with human identified objects during training as suggested by Takemitsu to Neuman and Buehler’s training of a robot using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to easily identify activities within a robot’s environment.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Pub. No. 2019/0102377 A1) in view of Buehler et al. (US Pub. No. 2013/0345870 A1) and in further view of Yoon et al. (US Pub. No. 2018/0173244 A1).
Regarding claim 19, Neuman and Buehler disclose, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Yoon discloses, wherein the CPU unit is further configured to instruct the autonomous mobile object to perform an action indicating that the pattern recognition learning has started or ended. (See Yoon ¶287, “When the cleaning robot 100 stops traveling at the first point 201, the cleaning robot 100 may rotate the driving wheels 151 and 152 to resume traveling.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotating wheel and resume traveling when finished at each location as suggested by Yoon to Neuman and Buehler’s mapping using a robot at various location using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to inform the user that learning is complete at a specific location.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US Pub. No. 2019/0102377 A1) in view of Buehler et al. (US Pub. No. 2013/0345870 A1) and in further view of Gould et al. (US Pub. No. 2017/0364239 A1)
Regarding claim 23, Neuman and Buehler disclose, the information processing device according to claim 22, but the fails to disclose the following limitation.
However Gould discloses, wherein the application control unit is further configured to present, in the user interface, a plurality of candidates for the label assignable to the area by user.  (See Gould ¶162, “The sequence of views displayed in FIGS. 36-39 and associated with creating a custom name and icon for a room in the user's home (and/or other location) are similar to the sequence of views displayed in FIGS. 25-34 and associated with creating the custom name and icon for the user's home (and/or other location) except that in the sequence of views displayed in FIGS. 36-39, the user chooses, for the custom name of the room, one of the names suggested by the computing device 2000.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the providing candidate name for rooms as suggested by Gould to Neuman and Buehler’s naming of rooms using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to help the user decide what to name an area in their home.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662